UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6756


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DARNELL FREEMAN,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:02-cr-00427-LMB-1)


Submitted:    October 14, 2008              Decided:   October 17, 2008


Before KING, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darnell Freeman, Appellant Pro Se. LeDora Knight, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Darnell    Freeman    appeals       the   district     court’s      order

granting      his   18    U.S.C.    § 3582(c)(2)          (2000)     motion      for     a

reduction of sentence.           We have reviewed the record and find no

reversible error.         Accordingly, we affirm for the reasons stated

by   the    district      court.          United    States     v.     Freeman,         No.

1:02-cr-00427-LMB-1        (E.D.   Va.     filed    Apr.    11,     2008    &   entered

Apr. 14,    2008).       We    dispense    with    oral    argument    because         the

facts   and    legal     contentions      are   adequately     presented         in    the

materials     before     the   court     and    argument     would    not       aid    the

decisional process.

                                                                                AFFIRMED




                                           2